


109 HR 6130 IH: New Markets for State-Inspected Meat and

U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6130
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2006
			Mr. Blunt (for
			 himself, Mr. Pomeroy,
			 Ms. Baldwin,
			 Mrs. Capito,
			 Mr. Conaway,
			 Mrs. Cubin,
			 Ms. Herseth,
			 Mr. King of Iowa,
			 Mr. Lucas,
			 Mr. Moran of Kansas,
			 Mr. Obey, Mr. Salazar, Mr.
			 Souder, and Mr.
			 Sensenbrenner) introduced the following bill; which was referred to
			 the Committee on
			 Agriculture
		
		A BILL
		To enhance the State inspection of meat and poultry in
		  the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Markets for State-Inspected Meat
			 and Poultry Act of 2006.
		2.Review of State
			 meat and poultry inspection programs
			(a)ReportNot
			 later than 30 days after the date of the enactment of this Act, the Secretary
			 of Agriculture shall submit to Congress a report containing the results of a
			 review by the Secretary of each State meat and poultry inspection program. Such
			 report shall include—
				(1)a
			 determination of the effectiveness of each State meat and poultry inspection
			 program; and
				(2)an identification
			 of changes that are necessary to enable future transition to a State program of
			 enforcing Federal inspection requirements as described in the amendments made
			 by sections 3 and 4.
				(b)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized to be appropriated such sums as are
			 necessary to carry out this section.
				(2)Available
			 fundsNotwithstanding any other provision of law, only funds
			 specifically appropriated under paragraph (1) may be used to carry out this
			 section.
				3.State meat
			 inspection programs
			(a)In
			 generalTitle III of the Federal Meat Inspection Act (21 U.S.C.
			 661 et seq.) is amended to read as follows:
				
					IIIState Meat
				Inspection Programs
						301.Policy and
				findings
							(a)PolicyIt
				is the policy of Congress to protect the public from meat and meat food
				products that are adulterated or misbranded and to assist in efforts by State
				and other government agencies to accomplish that policy.
							(b)FindingsCongress
				finds that—
								(1)the goal of a safe
				and wholesome supply of meat and meat food products throughout the United
				States would be better served if a consistent set of requirements, established
				by the Federal Government, were applied to all meat and meat food products,
				whether produced under State inspection or Federal inspection;
								(2)under such a
				system, State and Federal meat inspection programs would function together to
				create a seamless inspection system to ensure food safety and inspire consumer
				confidence in the food supply in interstate commerce; and
								(3)such a system
				would ensure the viability of State meat inspection programs, which should help
				to foster the viability of small establishments.
								302.Approval of
				State meat inspection programs
							(a)In
				generalNotwithstanding any other provision of this Act, the
				Secretary may approve a State meat inspection program and allow the shipment in
				commerce of carcasses, parts of carcasses, meat, and meat food products
				inspected under the State meat inspection program in accordance with this
				title.
							(b)Eligibility
								(1)In
				generalTo receive or maintain approval from the Secretary for a
				State meat inspection program in accordance with subsection (a), a State
				shall—
									(A)implement a State
				meat inspection program that enforces the mandatory antemortem and postmortem
				inspection, reinspection, sanitation, and related Federal requirements of
				titles I, II, and IV (including the regulations, directives, notices, policy
				memoranda, and other regulatory requirements issued under those titles);
				and
									(B)enter into a
				cooperative agreement with the Secretary in accordance with subsection
				(c).
									(2)Additional
				requirements
									(A)In
				generalIn addition to the requirements described in paragraph
				(1), a State meat inspection program reviewed in accordance with section 2 of
				the New Markets for State-Inspected Meat and
				Poultry Act of 2006 shall implement, not later than 180 days
				after the date on which the report is submitted under subsection (b) of such
				section, all recommendations from the review, in a manner approved by the
				Secretary.
									(B)Review of new
				state meat inspection programs
										(i)Review
				requirementNot later than one year after the date on which the
				Secretary approves a new State meat inspection program, the Secretary shall
				conduct a review of the new State meat inspection program, which shall
				include—
											(I)a determination of
				the effectiveness of the new State meat inspection program; and
											(II)identification of
				changes necessary to ensure enforcement of Federal inspection
				requirements.
											(ii)Implementation
				requirementsIn addition to the requirements described in
				paragraph (1), to continue to be an approved State meat inspection program, a
				new State meat inspection program shall implement all recommendations from the
				review conducted in accordance with this subparagraph, in a manner approved by
				the Secretary.
										(iii)Definition of
				new state meat inspection programIn this subparagraph, the term
				new State meat inspection program means a State meat inspection
				program that is not approved in accordance with subsection (a) between the
				effective date of the New Markets for State-Inspected Meat and Poultry Act of
				2006 and the date that is one year after the effective date of such Act.
										(c)Cooperative
				agreementNotwithstanding chapter 63 of title 31, United States
				Code, the Secretary may enter into a cooperative agreement with a State
				that—
								(1)establishes the
				terms governing the relationship between the Secretary and the State meat
				inspection program;
								(2)provides that the
				State will adopt (including adoption by reference) provisions identical to
				titles I, II, and IV (including the regulations, directives, notices, policy
				memoranda, and other regulatory requirements issued under those titles);
								(3)provides that
				State-inspected and passed meat and meat food products shall be marked with a
				mark of State inspection, which shall be deemed to be an official mark, in
				accordance with requirements issued by the Secretary;
								(4)provides that the
				State will comply with all labeling requirements issued by the Secretary
				governing meat and meat food products inspected under the State meat inspection
				program;
								(5)provides that the
				Secretary shall have authority—
									(A)to detain and
				seize livestock, carcasses, parts of carcasses, meat, and meat food products
				under the State meat inspection program;
									(B)to obtain access
				to facilities, records, livestock, carcasses, parts of carcasses, meat, and
				meat food products of any person, firm, or corporation that slaughters,
				processes, handles, stores, transports, or sells meat or meat food products
				inspected under the State meat inspection program to determine compliance with
				this Act (including the regulations issued under this Act); and
									(C)to direct the
				State to conduct any activity authorized to be conducted by the Secretary under
				this Act (including the regulations issued under this Act); and
									(6)includes such other
				terms as the Secretary determines to be necessary to ensure that the actions of
				the State and the State meat inspection program are consistent with this Act
				(including the regulations, directives, notices, policy memoranda, and other
				regulatory requirements issued under this Act).
								(d)Restriction on
				establishment sizeAfter the
				date that is 90 days after the effective date of the New Markets for
				State-Inspected Meat and Poultry Act of 2006, establishments with more than 50
				employees may not be accepted into a State meat inspection program. Any
				establishment that is subject to state inspection on such date, may remain
				subject to State inspection.
							(e)Reimbursement of
				state costsThe Secretary may reimburse a State for not more than
				50 percent of the State’s costs of meeting the Federal requirements for the
				State meat inspection program.
							(f)SamplingA
				duly authorized representative of the Secretary shall be afforded access to
				State inspected establishments to take reasonable samples of the inventory of
				such establishments upon payment of the fair market value therefor.
							(g)NoncomplianceIf
				the Secretary determines that a State meat inspection program does not comply
				with this title or the cooperative agreement under subsection (c), the
				Secretary shall take such action as the Secretary determines to be necessary to
				ensure that the carcasses, parts of carcasses, meat, and meat food products in
				the State are inspected in a manner that effectuates this Act (including the
				regulations, directives, notices, policy memoranda, and other regulatory
				requirements issued under this Act).
							303.Authority to
				take over State meat inspection programs
							(a)NotificationIf
				the Secretary has reason to believe that a State is not in compliance with this
				Act (including the regulations, directives, notices, policy memoranda, and
				other regulatory requirements issued under this Act) or the cooperative
				agreement under section 302(c) and is considering the revocation or temporary
				suspension of the approval of the State meat inspection program, the Secretary
				shall promptly notify and consult with the Governor of the State.
							(b)Suspension and
				revocation
								(1)In
				generalThe Secretary may revoke or temporarily suspend the
				approval of a State meat inspection program and take over a State meat
				inspection program if the Secretary determines that the State meat inspection
				program is not in compliance with this Act (including the regulations,
				directives, notices, policy memoranda, and other regulatory requirements issued
				under this Act) or the cooperative agreement under section 302(c).
								(2)Procedures for
				reinstatementA State meat inspection program that has been the
				subject of a revocation may be reinstated as an approved State meat inspection
				program under this Act only in accordance with the procedures under section
				302(b)(2)(B).
								(c)PublicationIf the Secretary revokes or temporarily
				suspends the approval of a State meat inspection program in accordance with
				subsection (b), the Secretary shall publish notice of the revocation or
				temporary suspension under that subsection in the Federal Register.
							(d)Inspection of
				establishmentsNot later than 30 days after the date of
				publication of a determination under subsection (c), an establishment subject
				to a State meat inspection program with respect to which the Secretary makes a
				determination under subsection (b) shall be inspected by the Secretary.
							304.Expedited
				authority to take over inspection of State-inspected
				establishmentsNotwithstanding
				any other provision of this title, if the Secretary determines that an
				establishment operating under a State meat inspection program is not operating
				in accordance with this Act (including the regulations, directives, notices,
				policy memoranda, and other regulatory requirements issued under this Act) or
				the cooperative agreement under section 302(c), and the State, after
				notification by the Secretary to the Governor, has not taken appropriate action
				within a reasonable time as determined by the Secretary, the Secretary may
				immediately determine that the establishment is an establishment that shall be
				inspected by the Secretary, until such time as the Secretary determines that
				the State will meet the requirements of this Act (including the regulations,
				directives, notices, policy memoranda, and other regulatory requirements) and
				the cooperative agreement with respect to the establishment.
						305.Annual
				review
							(a)In
				generalThe Secretary shall develop and implement a process to
				annually review each State meat inspection program approved under this title
				and to certify the State meat inspection programs that comply with the
				cooperative agreement entered into with the State under section 302(c).
							(b)Comment from
				interested partiesIn developing the review process described in
				subsection (a), the Secretary shall solicit comment from interested
				parties.
							306.Federal
				inspection option
							(a)In
				generalAn establishment that operates in a State with an
				approved State meat inspection program may apply for inspection under the State
				meat inspection program or for Federal inspection.
							(b)LimitationAn
				establishment shall not make an application under subsection (a) more than once
				every four
				years.
							.
			(b)Restaurants and
			 retail storesTitle IV of the Federal Meat Inspection Act is
			 amended—
				(1)by redesignating
			 section 411 (21 U.S.C. 681) as section 414; and
				(2)by inserting after
			 section 410 (21 U.S.C. 680) the following:
					
						411.Restaurants and
				retail stores
							(a)Limitation on
				applicability of inspection requirementsThe provisions of this
				Act requiring inspection of the slaughter of animals and the preparation of
				carcasses, parts of carcasses, meat, and meat food products shall not apply to
				operations of types traditionally and usually conducted at retail stores and
				restaurants, as determined by the Secretary, if the operations are conducted at
				a retail store, restaurant, or similar retail establishment for sale of such
				prepared articles in normal retail quantities or for service of the articles to
				consumers at such an establishment.
							(b)Central kitchen
				facilities
								(1)In
				generalFor the purposes of this section, operations conducted at
				a central kitchen facility of a restaurant shall be considered to be conducted
				at a restaurant if the central kitchen of the restaurant prepares meat or meat
				food products that are ready to eat when they leave the facility and are served
				in meals or as entrees only to customers at restaurants owned or operated by
				the same person, firm, or corporation that owns or operates the
				facility.
								(2)ExceptionA
				facility described in paragraph (1) shall be subject to section 202 and may be
				subject to the inspection requirements of title I for as long as the Secretary
				determines to be necessary, if the Secretary determines that the sanitary
				conditions or practices of the facility or the processing procedures or methods
				at the facility are such that any of the meat or meat food products of the
				facility are rendered adulterated.
								412.Acceptance of
				Interstate shipments of meat and meat food productsNotwithstanding any provision of State law,
				a State or local government shall not prohibit or restrict the movement or sale
				of meat or meat food products that have been inspected and passed in accordance
				with this Act for interstate commerce.
						413.Advisory
				committees for Federal and State programsThe Secretary may appoint advisory
				committees consisting of such representatives of appropriate State agencies as
				the Secretary and the State agencies may designate to consult with the
				Secretary concerning State and Federal programs with respect to meat inspection
				and other matters within the scope of this
				Act.
						.
				4.State poultry
			 inspection programs
			(a)In
			 generalThe Poultry Products Inspection Act (21 U.S.C. 451 et
			 seq.) is amended by striking section 5 and inserting the following:
				
					5.State poultry
				inspection programs
						(a)PolicyIt
				is the policy of Congress to protect the public from poultry products that are
				adulterated or misbranded and to assist in efforts by State and other
				government agencies to accomplish that policy.
						(b)FindingsCongress
				finds that—
							(1)the goal of a safe
				and wholesome supply of poultry products throughout the United States would be
				better served if a consistent set of requirements, established by the Federal
				Government, were applied to all poultry products, whether produced under State
				inspection or Federal inspection;
							(2)under such a
				system, State and Federal poultry inspection programs would function together
				to create a seamless inspection system to ensure food safety and inspire
				consumer confidence in the food supply in interstate commerce; and
							(3)such a system
				would ensure the viability of State poultry inspection programs, which should
				help to foster the viability of small official establishments.
							(c)Approval of
				state poultry inspection programs
							(1)In
				generalNotwithstanding any other provision of this Act, the
				Secretary may approve a State poultry inspection program and allow the shipment
				in commerce of poultry products inspected under the State poultry inspection
				program in accordance with this section and section 5A.
							(2)Eligibility
								(A)In
				generalTo receive or maintain approval from the Secretary for a
				State poultry inspection program in accordance with paragraph (1), a State
				shall—
									(i)implement a State
				poultry inspection program that enforces the mandatory antemortem and
				postmortem inspection, reinspection, sanitation, and related Federal
				requirements of sections 1 through 4 and 6 through 33 (including the
				regulations, directives, notices, policy memoranda, and other regulatory
				requirements issued under those sections); and
									(ii)enter into a
				cooperative agreement with the Secretary in accordance with paragraph
				(3).
									(B)Additional
				requirements
									(i)In
				generalIn addition to the requirements described in subparagraph
				(A), a State poultry inspection program reviewed in accordance with section 2
				of the New Markets for State-Inspected Meat and Poultry Act of 2006 shall
				implement, not later 180 days after the date on which the report is submitted
				under subsection (b) of such section, all recommendations from the review, in a
				manner approved by the Secretary.
									(ii)Review of new
				state poultry inspection programs
										(I)Review
				requirementNot later than one year after the date on which the
				Secretary approves a new State poultry inspection program, the Secretary shall
				conduct a review of the new State poultry inspection program, which shall
				include—
											(aa)a
				determination of the effectiveness of the new State poultry inspection program;
				and
											(bb)identification of
				changes necessary to ensure enforcement of Federal inspection
				requirements.
											(II)Implementation
				requirementsIn addition to the requirements described in
				subparagraph (A), to continue to be an approved State poultry inspection
				program, a new State poultry inspection program shall implement all
				recommendations from the review conducted in accordance with this clause, in a
				manner approved by the Secretary.
										(III)Definition of
				new state poultry inspection programIn this clause, the term
				new State poultry inspection program means a State poultry
				inspection program that is not approved in accordance with paragraph (1)
				between the effective date of the New Markets for State-Inspected Meat and
				Poultry Act of 2006 and the date that is one year after the effective date of
				such Act.
										(3)Cooperative
				agreementNotwithstanding chapter 63 of title 31, United States
				Code, the Secretary may enter into a cooperative agreement with a State
				that—
								(A)establishes the
				terms governing the relationship between the Secretary and the State poultry
				inspection program;
								(B)provides that the
				State will adopt (including adoption by reference) provisions identical to
				sections 1 through 4 and 6 through 33 (including the regulations, directives,
				notices, policy memoranda, and other regulatory requirements issued under those
				sections);
								(C)provides that
				State-inspected and passed poultry products may be marked with the mark of
				State inspection, which shall be deemed to be an official mark, in accordance
				with requirements issued by the Secretary;
								(D)provides that the
				State will comply with all labeling requirements issued by the Secretary
				governing poultry products inspected under the State poultry inspection
				program;
								(E)provides that the
				Secretary shall have authority—
									(i)to
				detain and seize poultry and poultry products under the State poultry
				inspection program;
									(ii)to obtain access
				to facilities, records, and poultry products of any person that slaughters,
				processes, handles, stores, transports, or sells poultry products inspected
				under the State poultry inspection program to determine compliance with this
				Act (including the regulations issued under this Act); and
									(iii)to direct the
				State to conduct any activity authorized to be conducted by the Secretary under
				this Act (including the regulations issued under this Act); and
									(F)includes such
				other terms as the Secretary determines to be necessary to ensure that the
				actions of the State and the State poultry inspection program are consistent
				with this Act (including the regulations, directives, notices, policy
				memoranda, and other regulatory requirements issued under this Act).
								(4)Restriction on
				establishment sizeAfter the date that is 90 days after the
				effective date of the New Markets for State-Inspected Meat and Poultry Act of
				2006, establishments with more than 50 employees may not be accepted into a
				State meat inspection program. Any establishment that is subject to state
				inspection on such date may remain subject to state inspection.
							(5)Reimbursement of
				state costsThe Secretary may reimburse a State for not more than
				60 percent of the State’s costs of meeting the Federal requirements for the
				State poultry inspection program.
							(6)SamplingA
				duly authorized representative of the Secretary shall be afforded access to
				State inspected establishments to take reasonable samples of their inventory
				upon payment of the fair market value therefor.
							(7)NoncomplianceIf
				the Secretary determines that a State poultry inspection program does not
				comply with this section, section 5A, or the cooperative agreement under
				paragraph (3), the Secretary shall take such action as the Secretary determines
				to be necessary to ensure that the poultry products in the State are inspected
				in a manner that effectuates this Act (including the regulations, directives,
				notices, policy memoranda, and other regulatory requirements issued under this
				Act).
							(d)Annual
				review
							(1)In
				generalThe Secretary shall develop and implement a process to
				annually review each State poultry inspection program approved under this
				section and to certify the State poultry inspection programs that comply with
				the cooperative agreement entered into with the State under subsection
				(c)(3).
							(2)Comment from
				interested partiesIn developing the review process described in
				paragraph (1), the Secretary shall solicit comment from interested
				parties.
							(e)Federal
				inspection option
							(1)In
				generalAn official establishment that operates in a State with
				an approved State poultry inspection program may apply for inspection under the
				State poultry inspection program or for Federal inspection.
							(2)LimitationAn
				official establishment shall not make an application under paragraph (1) more
				than once every 4 years.
							5A.Authority to take
				over State poultry inspection activities
						(a)Authority to
				take over state poultry inspection programs
							(1)NotificationIf
				the Secretary has reason to believe that a State is not in compliance with this
				Act (including the regulations, directives, notices, policy memoranda, and
				other regulatory requirements issued under this Act) or the cooperative
				agreement under section 5(c)(3) and is considering the revocation or temporary
				suspension of the approval of the State poultry inspection program, the
				Secretary shall promptly notify and consult with the Governor of the
				State.
							(2)Suspension and
				revocation
								(A)In
				generalThe Secretary may revoke or temporarily suspend the
				approval of a State poultry inspection program and take over a State poultry
				inspection program if the Secretary determines that the State poultry
				inspection program is not in compliance with this Act (including the
				regulations, directives, notices, policy memoranda, and other regulatory
				requirements issued under this Act) or the cooperative agreement.
								(B)Procedures for
				reinstatementA State poultry inspection program that has been
				the subject of a revocation may be reinstated as an approved State poultry
				inspection program under this Act only in accordance with the procedures under
				section 5(c)(2)(B)(ii).
								(3)PublicationIf
				the Secretary revokes or temporarily suspends the approval of a State poultry
				inspection program in accordance with paragraph (2), the Secretary shall
				publish notice of the revocation or temporary suspension under that paragraph
				in the Federal Register.
							(4)Inspection of
				establishmentsNot later than 30 days after the date of
				publication of a determination under paragraph (3), an official establishment
				subject to a State poultry inspection program with respect to which the
				Secretary makes a determination under paragraph (2) shall be inspected by the
				Secretary.
							(b)Expedited
				authority to take over inspection of state-inspected official
				establishmentsNotwithstanding any other provision of this title,
				if the Secretary determines that an official establishment operating under a
				State poultry inspection program is not operating in accordance with this Act
				(including the regulations, directives, notices, policy memoranda, and other
				regulatory requirements issued under this Act) or the cooperative agreement
				under section 5(c)(3), and the State, after notification by the Secretary to
				the Governor, has not taken appropriate action within a reasonable time as
				determined by the Secretary, the Secretary may immediately determine that the
				official establishment is an establishment that shall be inspected by the
				Secretary, until such time as the Secretary determines that the State will meet
				the requirements of this Act (including the regulations, directives, notices,
				policy memoranda, and other regulatory requirements) and the cooperative
				agreement with respect to the official
				establishment.
						.
			(b)Restaurants and
			 retail stores, acceptance of Interstate shipments of poultry products, and
			 advisory committees for federal and state programsThe Poultry
			 Products Inspection Act (21 U.S.C. 451 et seq.) is amended by inserting after
			 section 30 the following:
				
					31.Restaurants and
				retail stores
						(a)Limitation on
				applicability of inspection requirementsThe provisions of this
				Act requiring inspection of the slaughter of poultry and the processing of
				poultry products shall not apply to operations of types traditionally and
				usually conducted at retail stores and restaurants, if the operations are
				conducted at a retail store, restaurant, or similar retail establishment for
				sale of such prepared articles in normal retail quantities or for service of
				the articles to consumers at such an establishment.
						(b)Central kitchen
				facilities
							(1)In
				generalFor the purposes of this section, operations conducted at
				a central kitchen facility of a restaurant shall be considered to be conducted
				at a restaurant if the central kitchen of the restaurant prepares poultry
				products that are ready to eat when they leave the facility and are served in
				meals or as entrees only to customers at restaurants owned or operated by the
				same person that owns or operates the facility.
							(2)ExceptionA
				facility described in paragraph (1) shall be subject to section 11(b) and may
				be subject to the inspection requirements of this Act for as long as the
				Secretary determines to be necessary, if the Secretary determines that the
				sanitary conditions or practices of the facility or the processing procedures
				or methods at the facility are such that any of the poultry products of the
				facility are rendered adulterated.
							32.Acceptance of
				Interstate shipments of poultry productsNotwithstanding any provision of State law,
				a State or local government shall not prohibit or restrict the movement or sale
				of poultry products that have been inspected and passed in accordance with this
				Act for interstate commerce.
					33.Advisory
				committees for Federal and State programsThe Secretary may appoint advisory
				committees consisting of such representatives of appropriate State agencies as
				the Secretary and the State agencies may designate to consult with the
				Secretary concerning State and Federal programs with respect to poultry product
				inspection and other matters within the scope of this
				Act
					.
			5.RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Agriculture shall promulgate such
			 regulations as are necessary to implement the amendments made by sections 3 and
			 4.
		6.Effective
			 dateThe amendments made by
			 sections 3 and 4 of this Act shall take effect on the date that is 180 days
			 after the date of the enactment of this Act.
		
